Citation Nr: 1531792	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-17 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for migraine headaches.

2.  Entitlement to compensation benefits for dependent children.


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel










INTRODUCTION

The Veteran served on active duty from January 1986 to March 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

Additionally, the RO issued an October 2014 decision showing compensation benefits paid for five dependents.  The Veteran filed a timely notice of disagreement (NOD) in November 2014 requesting additional amounts for seven dependents not five, and for an additional amount for his ex-wife for the period of the claim when they were married.  The RO has yet to issue a statement of the case (SOC) in response to the Veteran's NOD.

A review of the record shows that the Veteran submitted a claim for entitlement to service connection for posttraumatic stress disorder in January 2015.  To date, the RO has not addressed this claim and it is referred for appropriate action.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Initially, as noted in the introduction, the Veteran filed a timely NOD with regard to an October 2014 decision for compensation benefits for dependents.  However, the RO has not issued a SOC with regard to the issue.  Where a claimant files a notice of disagreement and the RO has not issued a SOC, the issue must be remanded to the RO for a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

Regarding the issue of entitlement to a compensable disability rating for migraine headaches, in June 2010, the RO granted service connection and the Veteran submitted a timely NOD with the initially assigned rating of zero percent.  In May 2012, the RO issued a SOC that addressed the matter of the initial disability rating.  The Veteran submitted his substantive appeal in July 2012.  

Before any additional action was taken, in December 2012, the Veteran submitted a claim for an increased rating for the migraine headaches.  A Report of Contact dated in July 2013, which summarized a telephone call, indicates that the Veteran requested to "cancel compensation claim."  Subsequently, the Veteran was afforded a VA headache examination in August 2013.  A November 2013 letter issued by the RO reflected that the Veteran had withdrawn his November 2012 claim for an increased rating and that no further action would be taken.

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  A withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective if it is (1) requested by the appellant or the appellant's authorized representative, (2) in writing, (3) includes the name of the Veteran, (4) provides the applicable VA file number, and (5) includes a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(a), (b)(1).  

Although there was some indication of a withdrawal of a claim concerning the July 2013 telephone call, the information is ambiguous as to whether this was solely for the new claim for increase when the Veteran had already appealed the initial rating, or for the appeal itself.  Here, the Board does not find that the transcription of the telephone call constitutes a withdrawal in writing of the appeal.  Ultimately, in April 2015, the RO certified the appeal of the issue for a compensable rating for migraines to the Board, which signals that the appeal was not in fact withdrawn.  Thus, the Board considers the initial appeal still active and the December 2012 "claim" is not a new claim as the same issue is already on appeal.

Next, since the issuance of the May 2012 SOC and the Veteran's July 2012 substantive appeal, additional evidence has been received and associated with the record, including the August 2013 VA examination report, without issuance of a supplemental SOC (SSOC).  Accordingly, a remand for the issuance of a SSOC is necessary.  See 38 C.F.R. §§ 19.31, 19.37 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran a SOC on the issue of entitlement to additional compensation benefits for dependents.  The Veteran must be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of this issue.  If, and only if, an appeal of the
issue is perfected, return the appeal to the Board. 

2.  Then, the RO should review all of the evidence associated with the Veteran's electronic claims file since the issuance of the May 2012 SOC for his migraine headaches claim, to include the August 2013 VA examination report, and issue an appropriate SSOC unless the benefits sought are granted in full.  An appropriate period of time should be allowed for response from the Veteran.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

